        Case 2:20-cv-00170-WJ-CG Document 66 Filed 09/15/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

             Plaintiff,
v.                                                           CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

             Defendant.

                  ORDER SETTING TELEPHONIC MOTION HEARING

      THIS MATTER is before the Court on Defendant Tap Rock's Motion to Clarify

Order Staying Discovery on Suggestion of Bankruptcy and Vacating Expedited Briefing

Schedule and Status Conference (the "Motion to Clarify"), (Doc. 58), filed August 20,

2020, and Plaintiff Gary Martin's Emergency Motion to Lift Stay, or Sever Third Party

Claim, and Request for Hearing re Order on Motion to Compel (the "Motion to Lift the

Stay"), (Doc. 61), filed August 27, 2020.

      IT IS HEREBY ORDERED that a telephonic Motion Hearing is scheduled for

Friday, September 18, 2020, at 10:00 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
